Case 8:20-cv-03290-PJM Document 50-10 Filed 12/01/20 Page 1 of 10



                                           FILED UNDER SEAL




                 Exhibit 16
        Case 8:20-cv-03290-PJM Document 50-10 Filed 12/01/20 Page 2 of 10




                                        March 30, 2005

Washington Football, Inc., a Maryland corporation f“WfTv)
WFI Group, Inc. (“WHCT)




Dwight Schar (“Schar'’)




Robert Rothman ('“Rothman” and collectively with Schar, the “Acquiring Parties")
Black Diamond Group



Daniel M. Snyder (the “Controlling Owner")



Pro-Football, Inc. (the “Club” and together with WFI and WFIG, the “Football Entities”)



Fred Drasner (the “Transferor.” and together with the Acquiring Parties, the Controlling Owner
   and the Football Entities, the “Requesting Parties”)
[Address]


        Re:   NFL Consent to Certain Transactions

Ladies and Gentlemen:

               We refer to the WFI stock acquisition documents and agreements executed by the
Transferor and the Acquiring Parties (as more fully identified in Section 6 below, the “Consent
Documents”!.




DC 1742479
       Case 8:20-cv-03290-PJM Document 50-10 Filed 12/01/20 Page 3 of 10

Requesting Parties
Page 2

                This Supplemental Consent Letter will serve to confirm that, subject to the terms
and conditions contained herein and the accuracy of the representations and warranties of the
Requesting Parties contained herein, the National Football League (the “NFL”) consents to the
acquisition transactions contemplated in the Consent Documents (such transactions, collectively,
the “Acquisition”), pursuant to which each of the Acquiring Parties shall acquire from the
Transferor, effective as of March 31,2005, 66.3328 shares of WF1 non-voting common stock
(for an aggregate of 132.6656 shares of WFI non-voting common stock (all of such shares in the
aggregate, the “Transferred Stock”)).

               The NFL’s consent hereunder is limited to the Acquisition only and shall in no
way be deemed to encompass any other transactions or events. The NFL’s approval, in addition
to being subject to the accuracy of the understandings set forth above, is subject to the following
agreements, representations, warranties, and understandings, which are provided for the benefit
of the NFL by the Requesting Parties:

                 1. Each of the Acquiring Parties and the Football Entities jointly and severally
acknowledges and agrees that: (a) it remains bound by, and subject to, the covenants and
agreements set forth in that certain letter agreement, dated as of August 22, 2003 (as such
agreement may be amended or modified from time to time, the “Transfer Consent Letter”),
among the NFL, the Requesting Parties, Fred Smith (“Smith”) and certain other parties thereto,
whereby the NFL approved the acquisition by Smith. Schar and Rothman of an aggregate of
404.004 shares (134.668 shares each) of WFI non-voting stock and the redemption of 67.334
shares of WFI non-voting stock from Drasner by WFI; (b) such Transfer Consent Letter remains
in full force and effect; (c) each of the representations and warranties made by such party in the
Transfer Consent Letter remains true and accurate as of the date hereof, as if made anew as of
the date hereof (except to the extent expressly modified herein); and (d) with effect from and
after the closing of the Acquisition, the terms of said Transfer Consent Letter shall apply,
mutadis mutandis, to the Acquisition and to the additional shares of W'FI non-voting common
stock acquired by the Acquiring Parties pursuant to the Acquisition. Each of the Controlling
Owner and the Football Entities further acknowledges and agrees that: (i) the terms of that
certain letter agreement, dated as of July 14, 1999, among the NFL, WFI, the Controlling Owmer,
Michele Snyder, Gerald S. Snyder, the Transferor, Mortimer B. Zuckerman, WFIG, The Estate
of Jack Kent Cooke, JKC Holding Company LLC, a Nevada limited liability company, and the
Club (as such agreement may be amended or modified from time to time, the “Snyder Transfer
Consent”) shall remain in full force and effect and binding upon the parties thereto; (ii) each of
such parties remains bound by, and subject to, the covenants and agreements set forth in the
Snyder Transfer Consent; and (iii) each of tire representations and warranties made by such party
in the Snyder Transfer Consent remains true and accurate as of the date hereof, as if made anew
as of the date hereof (except to the extent expressly modified herein).

                  2. The consents provided by the NFL herein are limited to the Acquisition, and
shall not apply to any other transactions or events, including any transactions or events
consummated or purporting to be consummated without the prior written consent of the NFL
prior to the date hereof (even if such transactions are reflected in the stock ownership
representations provided by the Requesting Parties in the following Sections 4 and 5). The NFL
retains all of its rights and remedies with respect to any failure of any Requesting Party to
       Case 8:20-cv-03290-PJM Document 50-10 Filed 12/01/20 Page 4 of 10

Requesting Parties
Page 3

comply with, or any other breach of, any provision of the Transfer Consent Letter, the Snyder
Transfer Consent or the NFL Constitution (as defined in the Transfer Consent Letter), including
failures or breaches arising prior to the dale hereof, and nothing in this Supplemental Consent
Letter or any other NFL consent being provided in connection herewith shall be deemed a
waiver, consent or release with respect to any such failure or breach. The Requesting Parties
expressly acknowledge that (a) the Transferor has agreed with the NFL (as an inducement to the
NFL to enter into this Supplemental Transfer Consent) to certain payment arrangements to settle
his personal liability to the NFL for one such matter involving the repurchase of certain interests
in WF1 owned by Mortimer Zuckerman. and (b) that such individual settlement shall not affect
the liability of any other Requesting Party in respect of such (or any other) prior failure or
breach.

                 3. The approvals provided by the NFL herein are expressly conditioned upon
(i) the consummation of the Acquisition on or before April 15. 2005 (or such later date as the
Commissioner may approve), (ii) the delivery of executed counterparts of this letter by each of
the Requesting Parties on or before the date of such consummation, (iii) all of the certifications
and agreements provided herein by the Requesting Parties being true and correct, (iv) the
delivery by Rothman of hilly executed counterparts of that certain financing consent agreement,
dated as of the date hereof, between Rothman, the NFL and JPMorgan Private Bank in the form
attached hereto as Exhibit A. (v) the delivery by Sehar of an executed counterpart of that certain
certification letter, dated as of the date hereof, between Schar and the NFL in the form attached
hereto as Exhibit B, (vi) the delivery' by Schar of fully executed counterparts of a Supplemental
Financing Consent Letter, dated as of even date hereof, between Schar, the NFL mid Bank of
America in the form attached hereto as Lx hi hit C. and (vi) the delivery' by Rothman of fully
executed counterparts of a Supplemental Financing Consent Letter, dated as of even date hereof,
between Rothman, the NFL, and Bank of America in the form attached hereto as Exhibit D.

                4. Each of the Requesting Parties hereby jointly and severally represents and
warrants to the NFL that: (a) in accordance with the Consent Documents, Schar and Rothman
shall pay. in the aggregate, total consideration o               to the Transferor for the
Transferred Stock; (b) the Transferred Stock represents 10 0115% of the issued and outstanding
common stock of WFI; (c) the Transferred Stock constitutes all of the Transferor's direct and
indirect equity interests in WFI. WFIG, and the Club; and (d) effective upon the closing of the
Acquisition, the Transferor will no longer own any shares of WFI non-voting or oilier stock or
any other equity or economic interest, either directly or indirectly, in any of the Football Entities.

                5. Each of the Acquiring Parties, the Controlling Owner, and the Football
Entities hereby jointly and severally represents and warrants to the NFL that effective upon the
closing the Acquisition; (a) Schar will own directly 201.0016 shares of WFI non-voting common
stock, representing a 15.168% economic interest in WFI; (b) such ownership interest of Schar
represents the entire ownership interest held by Schar, either directly or indirectly, in the Club;
(c) Rothman owns directly 201.0016 shares of WFI non-voting common stock, representing a
15.168% economic interest in WFI; and (d) such ownership interest of Rothman represents the
entire ownership interest held by Rothman, either directly or indirectly, in the Football Entities.
       Case 8:20-cv-03290-PJM Document 50-10 Filed 12/01/20 Page 5 of 10

Requesting Parties
Page 4

               6. (a) The Requesting Parties certify that the Amended and Restated
Stockholders Agreement, dated as of August 23, 2005, by and among WFI and the WFI
stockholders (the “WFI Stockholders Agreement”) remains in lull force and effect.

                 (b) The Requesting Parties certify' that attached hereto as Exhibit E, Exhibit F.
and Exhibit G, respectively, are true, complete and correct copies of (i) that certain Letter
Agreement, dated as of February 1, 2005, by and between Transferor and the Controlling Owner,
(ii) that certain Acceptance of an Offer of Sale, dated as of February 9, 2005, by and between
WFI and Schar, (iii) that certain Acceptance of an Offer of Sale, dated as of February 9,2005, by
and between WFI and Rothman, and all documents executed among such parties and delivered in
connection therewith, as amended through the date hereof (collectively, the “Stock Purchase
Agreement^ and together with the WFI Stockholders Agreement and all other contracts,
instruments or other documents executed in connection with the Acquisition, the “Consent
Documents”).

                 7. (a) Each of the Acquiring Parties and the Transferor, on his or its own behalf
and on behalf of each and all of his or its past, present or future controlled Affiliates
(collectively, the “Affiliated WFI Parties,” which term shall not include Daniel M. Snyder,
Washington Football, Inc. or any of its subsidiaries), does hereby (i) irrevocably release and
forever discharge the NFL and each and all of its past, present and future Affiliates (collectively,
the “Affiliated NFL Parties;” including without limitation each and every member club of the
NFL and such club’s respective Affiliates (and, for the avoidance of doubt, the Affiliated NFL
Parties shall, for purposes of this Supplemental Consent Letter, include WFI, the Companies and
each of their respective past, present and future Affiliates)), from any and all past, present or (if
based, in whole or in part, on facts, actions, claims or matters existing or occurring from the
beginning of the w'orld to the date of this Supplemental Consent Letter) luture manner of action
or actions, cause and causes of action, suits, debts, charges, actions, dues, sums of money,
accounts, reckonings, covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, levies, judgments, expenses, executions, claims, demands and other
obligations or liabilities whatsoever (collectively, “Claims”), in law or in equity, whether arising
by statute or common law or otherwise, both direct and indirect, of whatever kind or nature
(including without limitation claims arising under federal or state antitrust laws, fiduciar>r claims,
claims for contribution or indemnification, or otherwise), which any of the Affiliated WFI
Parties have had, now have or hereafter can, shall or may have, and (ii) covenant and agree not to
bring any action or make any demand or initiate or participate in or support, directly or
indirectly, any Claim against the Affiliated NFL Parties, or any of them, in each case for or by
reason of any matter, cause or thing arising with respect to, in connection with or relating in any
manner whatsoever to any action taken or omitted to be taken by the NFL or any Affiliated NFL
Party in its official capacity on behalf of the NFL or any committee thereof. As used herein,
“Affiliates” shall mean, in respect of a person identified herein, all direct or indirect owners,
directors, officers, attorneys, advisors, bankers, consultants, servants, representatives, insurers,
employees, shareholders, members, subsidiaries, partners, predecessors, principals, heirs,
executors, administrators, trustees, beneficiaries, agents, successors, assigns and other affiliates.

               (b) The Affiliated WFI Parties specifically and expressly contemplate that the
aforegoing release and covenant not to sue cover known and unknown claims for unknown as
       Case 8:20-cv-03290-PJM Document 50-10 Filed 12/01/20 Page 6 of 10

Requesting Parties
Page 5

well as known damages, claims for anticipated and unanticipated damages, and claims for
expected and unexpected consequences of both known and unknown damages.

               (c) Each of the Affiliated WFI Parties and the NFL agrees that any suit, action, or
proceeding, whether claim or counterclaim, brought or instituted by any party hereto or any
successor or assignee of any party on or with respect to the aforegoing release and covenant not
to sue, or which in any way relates, directly or indirectly, to the agreements of the parties or the
matters described herein shall be tried only by a court and not by a jury. EACH PARTY
HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH
SUIT, ACTION OR PROCEEDING.

                 8. Each Requesting Party agrees that the Consent Documents to which he or it is
a part>? and any other agreements to which he or it is a party relating to the ownership, operation
or governance of the Club, WFI, WFIG or any affiliate of the Club, WFI or WFIG, or any direct
or indirect interest therein, will not contain any provision or impose any obligation in conflict
with the Transfer Consent Letter or this Supplemental Consent Letter, and in the event of any
conflict, the terms of this the Transfer Consent Letter or this Supplemental Consent Letter, as
applicable, shall prevail. Each Requesting Party further agrees to note in each Consent
Document to which he or it is a party that in the event of any inconsistency or conflict between
the terms and provisions of any Consent Document and those contained in the Transfer Consent
Letter or this Supplemental Consent Letter, the terms and provisions of said Transfer Consent
Letter and this Supplemental Consent Letter shall control. Each Requesting Part}' agrees that no
Consent Document to which he or it is a party shall be rescinded, canceled, tenninated, amended
or modified in any respect which may or will affect the conditions, obligations or duties set forth
in the Transfer Consent Letter or this Supplemental Consent Letter or under the NFE
Constitution or adversely affect the interests of the NFL or the NFL member clubs (and
specifically including, without limitation, any amendment or other modification to any Consent
Document to which any or all of WFI, WFIG, or the Club is a party and involving or otherwise
relating to the voting rights, management or other indicia of control of such entities) without the
prior written consent of the NFL.

                9. This Supplemental Consent Letter shall be effective upon execution and
deliver}' hereof by all of the parties hereto. This Supplemental Consent Letter may be executed
in two or more counterparts, each of which may be executed by one or more of the parties hereto,
but all of which when taken together shall constitute but one and the same agreement binding
upon all of the parties hereto. This Supplemental Consent Letter shall be governed by and
construed in accordance with the laws of the State of New York applicable to contracts made and
to be performed entirely within such state. This Supplemental Consent Letter shall be binding
upon the successors and assigns of the parties hereto, except that no rights or entitlements of any
Requesting Party hereunder may be assigned without the consent of the NFL, which may be
given or withheld in its sole discretion.

               10. Each Requesting Party acknowledges and agrees that the NFL wall suffer
immediate and irreparable harm in the event of a breach of this Supplemental Consent Letter by
any Requesting Party of any of its obligations hereunder and will not have an adequate remedy at
law, and therefore, the NFL shall, in addition to any other remedy available at law' or in equity,
       Case 8:20-cv-03290-PJM Document 50-10 Filed 12/01/20 Page 7 of 10

Requesting Parties
Page 6

be entitled to temporaiy, preliminary and permanent injunctive relief and a decree for specific
performance in the event of a breach or threatened or attempted breach, without the necessity of
showing any actual damage or irreparable harm or the posting of any bond or furnishing of any
other security. This Supplemental Consent Letter shall be interpreted neutrally and without
regard to the party that drafted it and, in particular, no rule of construction shall be applied as
against any party- hereto that would result in the resolution of an ambiguity contained herein
against the drafting party.

                11. Each of the Requesting Parties acknowledges and agrees that any claims,
actions, charges, disputes, demands or other controversies between or among any of the parties
hereto arising under or otherwise relating to this Supplemental Consent Letter shall, to the extent
required by the NFL Constitution (as defined in the Transfer Consent Letter), be subject to, and
submitted for, arbitration in accordance with the applicable provisions thereof.

                 12. Without limitation of the provisions of Section 7 hereof, each Requesting
Party acknowledges and agrees that neither the NFL nor any Affiliated NFL Party has reviewed,
prepared or participated in the preparation of any offering circular, private placement
memorandum, information statement or other similar document concerning the Club, the
Washington Redskins NFL franchise (the ^Franchise”) or the Consent Documents or the
transactions contemplated thereunder, or any other offering materials relating to any of the
foregoing (collectively, “Offering Materials”), and accordingly neither the NFL nor any
Affiliated NFL Party will be liable to any Requesting Party as a result of, or otherwise incur any
liability in connection with, any untrue statement or alleged untrue statement of a material fact
contained in any Offering Materials or any omission or alleged omission to state in the Offering
Materials a material fact required to be stated therein or necessary to make the statements therein
not misleading, and the Requesting Parties hereby (a) irrevocably release and forever discharge
the NFL and the Affiliated NFL Parties from any Claims, in law or in equity, whether arising by
statute-or common law or otherwise, both direct and indirect, of whatever kind or nature
(including without limitation claims arising under federal or state antitrust laws, fiduciary claims,
claims for contribution or indemnification, or otherwise), which any of the Requesting Parties
have had, now have or hereafter can, shall or may have that may arise out of or that are based in
any way on any Offering Materials, and (b) covenant and agree not to bring any action or make
any demand or initiate or participate in or support, directly or indirectly, any Claim against the
NFL or any Affiliated NFL Parties, or any of them, in each case for or by reason of any matter,
cause or thing arising out of or based in any way on the Offering Materials. The Requesting
Parties specifically and expressly contemplate that the aforegoing release and covenant not to sue
covers known and unknown claims for unknown as well as known damages, claims for
anticipated and unanticipated damages, and claims for expected and unexpected consequences of
both known and unknown damages. Each of the Requesting Parties and the NFL agrees that any
suit, action, or proceeding, whether claim or counterclaim, brought or instituted by any party
hereto or any successor or assignee of any party on or with respect to the aforegoing release and
 covenant not to sue or which in any way relates, directly or indirectly, to the agreements of the
parties or the matters described herein shall be tried only by a court and not by a jury. EACH
PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY^IN ANY
SUCH SUIT, ACTION OR PROCEEDING
       Case 8:20-cv-03290-PJM Document 50-10 Filed 12/01/20 Page 8 of 10

Requesting Parties
Page 7

                If the foregoing provisions are acceptable to each of you, please so indicate your
acceptance by countersigning where indicated below and returning a signed and dated
counterpart of this Supplemental Consent Letter to the NFL.

                                              Very truly yours,


                                              PAUL TAGLIABUE
                                              Commissioner




         [THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
       Case 8:20-cv-03290-PJM Document 50-10 Filed 12/01/20 Page 9 of 10

Requesting Parties
Page 8

                The undersigned hereby acknowledge and agree to the foregoing terms and
conditions set forth above.


WASHINGTON FOOTBALL, INC.


By:
      Name: Daniel M. Snyder
      Title: President


WFI GROUP, INC.


By:
      Name:
      Title:


PRO-FOOTBALL, INC.


By:
      Name: Daniel M. Snyder
      Title: President




Dwight Schar




Robert Rothman




Daniel M. Snyder
      Case 8:20-cv-03290-PJM Document 50-10 Filed 12/01/20 Page 10 of 10

Requesting Parties
Page 9




Fred Drasner
